FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 SHAWNA HARTMANN and CAREN
 HILL,                                             No. 11-16008
            Plaintiffs-Appellants,
                                                     D.C. No.
                      v.                          1:10-cv-00045-
                                                     LJO-SMS
 CALIFORNIA DEPARTMENT OF
 CORRECTIONS AND
 REHABILITATION ; CALIFORNIA                         OPINION
 STATE PERSONNEL BOARD ; DIVISION
 OF ADULT INSTITUTIONS; DIVISION
 OF COMMUNITY PARTNERSHIPS;
 CENTRAL CALIFORNIA WOMEN ’S
 FACILITY ; MATTHEW CATE ; SEAN
 HARRIGAN ; RICHARD COSTIGAN ;
 PATRICIA CLAREY ; TOM MAELY ;
 ANNE SHEEHAN ; SUZAN HUBBARD ;
 DEL SAYLES-OWEN ; BARRY SMITH ;
 NOLA GRANNIS; MARY LATTIMORE ,
 Warden; ARNOLD
 SCHWARZENEGGER ;* and THE STATE
 OF CALIFORNIA ,
               Defendants-Appellees.




    *
     Edmund G. Brown, Jr. is substituted for his predecessor, Arnold
Schwarzenegger, as Governor of the State of California. Fed. R. App. P.
43(c)(2).
2     HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

         Appeal from the United States District Court
             for the Eastern District of California
         Lawrence J. O’Neill, District Judge, Presiding

                   Argued and Submitted
         November 9, 2012—San Francisco, California

                      Filed February 19, 2013

       Before: Ronald M. Gould and Milan D. Smith, Jr.,
      Circuit Judges, and Kevin T. Duffy, District Judge.**

                      Opinion by Judge Duffy


                           SUMMARY***


                       Prisoner Civil Rights

    The panel affirmed in part and reversed in part the district
court’s Fed. R. Civ. P. 12(b)(6) dismissal of an action brought
under 42 U.S.C. § 1983 by California state prisoners alleging
that defendants violated their state and federal constitutional
rights to exercise their religious beliefs by refusing to hire a
paid full-time Wiccan chaplain and by failing to apply neutral
criteria in determining whether paid chaplaincy positions are
necessary to meet the religious exercise needs of inmates


 **
    The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.

  ***
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
    HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS              3

adhering to religions outside the five faiths (Catholic, Jewish,
Muslim, Native American and Protestant).

    Affirming the district court, the panel held that the first
amended complaint did not contain sufficient facts to support
a cognizable legal theory under the First Amendment’s Free
Exercise Clause, stating that the Clause did not require prison
administration to provide plaintiffs with more than that which
they were currently receiving, such as the services of staff
chaplains and a volunteer Wiccan chaplain. The panel also
held that plaintiffs failed to support their equal protection
claim with facts plausibly showing that the prison
administration discriminatorily denied their requests for a
paid full-time Wiccan chaplain. The panel further held that
plaintiffs’ claim under the Religious Land Use and
Institutionalized Persons Act failed sufficiently to allege a
substantial burden on their religious exercise.

    Reversing the district court, the panel held that plaintiffs
sufficiently pleaded facts supporting plausible claims under
the Establishment Clause and the California State
Constitution. The panel determined that accepting plaintiffs’
allegations as true, the prison administration failed to employ
any neutral criteria in evaluating whether a growing
membership in minority religions warranted a reallocation of
resources used in accommodating inmates’ religious exercise
needs. The panel remanded both claims to the district court
for further proceedings.
4   HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

                         COUNSEL

David C. Kiernan (argued), Jones Day, San Francisco,
California; Thomas Ritchie, Jones Day, Chicago, Illinois; and
Barbara McGraw, Moraga, California, for Plaintiffs-
Appellants.

Michael D. Gowe (argued), Deputy Attorney General, and
Fiel D. Tigno, Supervising Deputy Attorney General, for
Defendants-Appellees State Personnel Board, Sean Harrigan,
Richard Costigan, Patricia Clarey, Tom Maely, and Anne
Sheehan.

Kenneth T. Roost (argued), Deputy Attorney General;
Jonathan L. Wolff, Senior Assistant Attorney General; and
Thomas S. Patterson, Supervising Deputy Attorney General,
for Defendants-Appellees California Department of
Corrections and Rehabilitation, Division of Community
Partnerships, Central California Women’s Facility, Matthew
Cate, Del Sayles-Owen, Barry Smith, Mary Lattimore, and
the State of California.


                         OPINION

DUFFY, District Judge:

    California prisoners enjoy state and federal constitutional
rights to exercise their religious beliefs. The California
Department of Corrections and Rehabilitation (“CDCR”), in
an effort to meet the religious exercise needs of prison
inmates, maintains paid full-time and part-time chaplain
positions for adherents of five faiths: Catholic, Jewish,
Muslim, Native American, and Protestant (the “Policy”).
    HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS            5

Inmates adhering to religions other than these five faiths are
permitted to exercise their religious beliefs with the
assistance of paid staff chaplains or volunteer chaplains.

     Plaintiffs-Appellants Caren Hill and Shawna Hartmann
(“Plaintiffs”) claim under 42 U.S.C. § 1983 that various
entities and individuals violated their rights under the First
Amendment’s Free Exercise and Establishment Clauses, the
Fourteenth Amendment’s Equal Protection Clause, the
Religious Land Use and Institutionalized Persons Act
(“RLUIPA”), and the California State Constitution, by
refusing to hire a paid full-time Wiccan chaplain and by
failing to apply neutral criteria in determining whether paid
chaplaincy positions are necessary to meet the religious
exercise needs of inmates adhering to religions outside the
five faiths.

    The district court dismissed each of Plaintiffs’ federal
claims for failing to state a claim upon which relief can be
granted. We have jurisdiction under 28 U.S.C. § 1291, and
we affirm the district court’s dismissal of Plaintiffs’ Free
Exercise, Equal Protection, and RLUIPA claims. We reverse
and remand to the district court Plaintiffs’ claims under the
Establishment Clause and the California State Constitution
for further proceedings consistent with this opinion.

I. BACKGROUND

    Plaintiff Hill is currently a Wiccan inmate in CDCR
custody and incarcerated at the Central California Women’s
Facility (“CCWF”) in Chowchilla, California. Plaintiff
Hartmann was a Wiccan inmate in CDCR custody during the
6           HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

period when the alleged harms occurred, but has since been
released.1

    Plaintiffs filed three amended complaints under 42 U.S.C.
§ 1983. The First Amended Complaint named eighteen
defendants,2 many of whom are state officials sued in their
official and individual capacities, and included claims that
defendants violated Plaintiffs’ rights under the Free Exercise,
Establishment, and Equal Protection Clauses; RLUIPA; and
the California State Constitution. The district court dismissed
Plaintiffs’ First Amended Complaint under Federal Rule of
Civil Procedure (“Rule”) 12(b)(6) and granted leave to amend
the Establishment Clause claim and the state constitutional
claim. The district court struck Plaintiffs’ Second Amended
Complaint for failing to comply with a court order and again
granted leave to amend. Plaintiffs filed a Third Amended

    1
    Hartmann’s release from CDCR custody renders moot her claims for
declaratory and injunctive relief. See Alvarez v. Hill, 667 F.3d 1061, 1064
(9th Cir. 2012) (claims seeking injunctive and declaratory relief generally
become moot upon inmate’s release from custody because inmate is no
longer subject to the challenged prison conditions or policies).

        2
      The defendants include the following: (1) the California State
Personnel Board (“SPB”); the SPB’s five board members in their official
capacities— (2) Sean Harrigan; (3) Richard Costigan; (4) Patricia Clarey;
(5) Tom Maeley; and (6) Anne Sheehan (“SPB Members”) (collectively,
the “SPB Defendants”); (7) the State of California; (8) CDCR; (9) CDCR
Secretary Cate in his official and individual capacities; (10) Chief of
CDCR Inmate Appeals Branch Nola Grannis in her official and individual
capacities; (11) Division of Community Partnerships (“DCP”); (12) DCP
Director Del Sayles-Owen in his official and individual capacities; (13)
DCP Community Resource Manager Barry Smith in his official capacity;
(14) the Division of Adult Institutions (“DAI”); (15) DAI Director Suzan
Hubbard in her official capacity; (16) CCW F; (17) CCW F W arden Mary
Lattimore in her official capacity; and (18) Governor Arnold
Schwarzenegger in his official capacity.
    HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS                7

Complaint naming only the CDCR and CDCR Secretary
Cate, which the district court dismissed under Rule 12(b)(6)
with prejudice.

    A. Factual History

     Plaintiffs allege that the Policy as maintained in CDCR
Operations Manual (“Operations Manual”), § 31060.6.1,
deprives them of a paid full-time Wiccan chaplain. They
claim that the absence of such a chaplain results in
“[i]nfringments, violations, and burdens” that include, among
other things, the prevention or limitation of access to clergy,
religious services, religious rights, chapel, communal
activities with other Wiccans, religious literature and
artifacts, available funds for religious activities, time off work
for religious holidays and services, and counseling in times of
personal crisis. Plaintiffs assert that inmates provided with
paid chaplains of their faith either do not suffer such
limitations on their religious exercise or that such limitations
are greatly mitigated because paid staff chaplains “are
available to address such issues as they arise.”

    The CDCR permits inmates of all religions to seek
counsel from volunteer chaplains and from paid staff
chaplains of other faiths. Plaintiffs claim that “[t]he CCWF
Wiccan volunteer goes to CCWF intermittently, substantially
less than once a month.” They also allege that “there are no
chaplains at CCWF who are knowledgeable about Plaintiff
Hill’s Wiccan religion or are otherwise sufficiently informed
to provide religious counseling or other religious
accommodation services to Wiccans.”

   Plaintiffs further state that “[t]here are no neutral,
equitable, and unbiased criteria that are applied or methods
8   HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

used by the CDCR or any other defendant to determine which
religions should have paid chaplains or what other types of
accommodations should be provided to inmates of various
faiths.” They submit that “there are more inmates practicing
the Wiccan religion at CCWF than there are practicing Jewish
and Muslim inmates at CCWF, and the number of inmates
practicing the Wiccan religion is more than or comparable to
the number of practicing Catholic inmates.”

     Plaintiffs seek, among other things, to require defendants
to hire a qualified Wiccan chaplain and to enjoin them from
applying non-neutral criteria in determining future chaplain-
hiring needs. They also seek declaratory relief providing that
the Policy is facially and as-applied unconstitutional and that
it violates RLUIPA.

    B. Procedural History

    On December 18, 2008, Plaintiff Hartmann filed a
complaint in the Eastern District of California. On October
8, 2009, she filed a First Amended Complaint as a matter of
right under Rule 15(a), naming Caren Hill as a co-plaintiff.
The First Amended Complaint alleged that under 42 U.S.C.
§ 1983 defendants’ Policy violates the Free Exercise,
Establishment, and Equal Protection Clauses; RLUIPA; and
the California State Constitution.

    The SPB Defendants and all other defendants together
each filed a motion to dismiss the First Amended Complaint
under Rule 12(b)(6). The SPB Defendants argued that
Plaintiffs lack standing under Article III because there were
no allegations of misconduct against the SPB Defendants and
that the SPB Defendants were not necessary parties to the
action because complete relief could be accorded in their
    HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS             9

absence. The remaining defendants moved for dismissal on
grounds that the First Amended Complaint failed to meet
federal pleading standards under Rule 8 and failed to link the
named defendants to the alleged harm. Plaintiffs opposed the
motions while seeking, in the alternative, permission to
amend the First Amended Complaint.

    On April 23, 2010, the district court dismissed the SPB
Defendants from the action with prejudice on the basis that
Plaintiffs failed to link them to the alleged harms.

    On June 11, 2010, the district court dismissed with
prejudice and without leave to amend ten defendants from the
action as well as Plaintiffs’ Free Exercise, Equal Protection,
and RLUIPA claims. The district court dismissed with leave
to amend Plaintiffs’ Establishment Clause claim because
“substitution of an appropriate defendant would render the
claim cognizable.” The district court also retained pendent
jurisdiction over the state constitutional claim, provided that
Plaintiffs successfully amended the Establishment Clause
claim.

    Plaintiffs filed a Second Amended Complaint on August
9, 2010. The district court struck the complaint because
Plaintiffs renamed defendants whom the court had previously
dismissed and because the complaint provided little
additional factual support for Plaintiffs’ allegations. The
district court, “[o]ut of an abundance of caution,” granted
Plaintiffs leave to file a third amended complaint.

    On March 4, 2011, Plaintiffs filed a Third Amended
Complaint naming Cate as a defendant in his official and
individual capacities in the Establishment Clause claim and
CDCR and Cate as defendants in the state constitutional
10 HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

claim. The CDCR and Cate moved for dismissal under Rule
12(b)(6), and the district court dismissed Plaintiffs’ action
with prejudice on grounds that it “fail[ed] to satisfy [Rule] 8
requirements to state a short, plain statement of plaintiffs’
claims and to provide simple, concise and direct allegations.”
The court also reasoned that “[t]he absence of facts to connect
Secretary Cate to an alleged constitutional violation dooms a
section 1983 claim against him.”

    Plaintiffs timely appealed the dismissal of their claims as
to each of the three complaints.3

II. STANDARD OF REVIEW

    This court reviews de novo a district court’s dismissal for
failure to state a claim under Rule 12(b)(6). See Mendiondo
v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1102 (9th Cir.
2008). We may affirm the district court’s dismissal on any
ground that is supported by the record, whether or not the
district court relied on the same ground or reasoning
ultimately adopted by this court. See Tahoe-Sierra Pres.
Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d
1064, 1076–77 (9th Cir. 2003).




  3
    Defendants argue that Plaintiffs failed to preserve their right to appeal
the claims dismissed with prejudice in the First Amended Complaint
because Eastern District of California Local Rule 220 requires a party
whose claims are dismissed to actually and fully reallege those claims in
the amended complaint. E.D. Cal. Local R. 220 (Feb. 8, 2011). This
court’s decision in Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir.
2012), negates defendants’ contention: “For claims dismissed with
prejudice and without leave to amend, we will not require that they be
repled in a subsequent amended complaint to preserve them for appeal.”
       HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS 11

    “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). “Facial plausibility”
requires a plaintiff to plead “factual content that allows the
court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Id. “Where a complaint
pleads facts that are merely consistent with a defendant’s
liability, it stops short of the line between possibility and
plausibility of entitlement to relief.” Id. (quoting Twombly,
550 U.S. at 557) (internal quotation marks omitted).
“Dismissal under Rule 12(b)(6) is appropriate only where the
complaint lacks a cognizable legal theory or sufficient facts
to support a cognizable legal theory.” Mendiondo, 521 F.3d
at 1104.

III.      DISCUSSION

       A. First Amendment—Free Exercise Claim

    The First Amendment, applicable to state action by
incorporation through the Fourteenth Amendment, Everson
v. Bd. of Educ. of Ewing Twp., 330 U.S. 1, 8 (1947),
“prohibits government from making a law ‘prohibiting the
free exercise [of religion].’” Cruz v. Beto, 405 U.S. 319, 322
(1972) (per curiam) (alteration in original). The Supreme
Court has repeatedly held that prisoners retain the protections
of the First Amendment. See, e.g., O’Lone v. Estate of
Shabazz, 482 U.S. 342, 348 (1987); Pell v. Procunier,
417 U.S. 817, 822 (1974); Cruz, 405 U.S. at 322. A
prisoner’s right to freely exercise his religion, however, is
limited by institutional objectives and by the loss of freedom
concomitant with incarceration. O’Lone, 482 U.S. at 348.
12 HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

    To prevail on their Free Exercise claim, Plaintiffs must
allege facts plausibly showing that the government denied
them “a reasonable opportunity of pursuing [their] faith
comparable to the opportunity afforded fellow prisoners who
adhere to conventional religious precepts.” Cruz, 405 U.S. at
322.

    In the First Amended Complaint, Plaintiffs allege that the
CDCR provides paid full-time chaplains for inmate adherents
of the Catholic, Jewish, Muslim, Native American, and
Protestant faiths, but has denied their requests for a paid full-
time Wiccan chaplain. Plaintiffs claim that the absence of a
paid full-time Wiccan chaplain has resulted in a litany of
“[i]nfringements, violations, and burdens.” They assert that
there are more practicing Wiccan inmates at CCWF than
practicing Catholic, Jewish, or Muslim inmates. Plaintiffs
further state that the CDCR permits staff chaplains of other
faiths and volunteer Wiccan chaplains to assist Wiccan
inmates in the practice of their religion, and they admit that
they actually receive the assistance of staff chaplains and a
volunteer Wiccan chaplain—albeit not of the quality or as
often as they would like.

    As pleaded, the First Amended Complaint does not
contain sufficient facts supporting a cognizable legal theory
under the Free Exercise Clause. Accepting their allegations
as true, while Plaintiffs may be better able to exercise their
religious beliefs with the assistance of a paid full-time
Wiccan chaplain, it is well-settled that the First Amendment
does not require prison administration to provide inmates
with the chaplain of their choice. Cruz, 405 U.S. at 322 n.2
(“A special chapel or place of worship need not be provided
for every faith regardless of size; nor must a chaplain, priest,
or minister be provided without regard to the extent of the
    HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS 13

demand.”); Ward v. Walsh, 1 F.3d 873, 880 (9th Cir. 1993)
(affirming summary judgment against Jewish prisoner’s Free
Exercise claim because the prison had no affirmative
obligation to provide the only Orthodox Jewish prisoner with
a rabbi); see also Johnson v. Moore, 948 F.2d 517, 520 (9th
Cir. 1991) (per curiam) (holding that failure to provide
Unitarian Universalist chaplain did not violate Free Exercise
Clause where inmate had reasonable opportunity to exercise
his faith); Allen v. Toombs, 827 F.2d 563, 569 (9th Cir. 1987)
(affirming summary judgment against Native American
prisoners’ Equal Protection claim because “the prison
administration is not under an affirmative duty to provide
each inmate with the spiritual counselor of his choice”).

    Plaintiffs’ allegation that there are more Wiccan inmates
than inmates of certain chaplain-provided faiths does not
convert their claim from the possible to the plausible because
it does not show that they have been deprived a “reasonable
opportunity” to freely exercise their faith. The fact stands
that they, like any other inmate adhering to a religion for
which a paid full-time chaplain is not provided, receive
religious accommodation from staff chaplains and volunteer
chaplains. Similarly, the assertion that their access to
religious services and funds is limited due to the lack of a
paid full-time Wiccan chaplain is unavailing because the only
remedy Plaintiffs identify is the provision of a full-time
Wiccan chaplain. The Free Exercise Clause does not require
prison administration to provide Plaintiffs with more than that
which they are currently receiving—i.e., the services of staff
chaplains and a volunteer Wiccan chaplain.

    We therefore hold that Plaintiffs fail to plead sufficient
facts showing that the defendants denied them a “reasonable
14 HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

opportunity” to freely exercise their faith comparable to
inmates “adhering to conventional religious precepts.”

   B. Fourteenth Amendment—Equal Protection Claim

    The Equal Protection Clause requires the State to treat all
similarly situated people equally. See City of Cleburne v.
Cleburne Living Ctr., 473 U.S. 432, 439 (1985). This does
not mean, however, that all prisoners must receive identical
treatment and resources. See Cruz, 405 U.S. at 322 n.2;
Ward, 1 F.3d at 880; Toombs, 827 F.2d at 568–69.

    To prevail on an Equal Protection claim brought under
§ 1983, Plaintiffs must allege facts plausibly showing that
“‘the defendants acted with an intent or purpose to
discriminate against [them] based upon membership in a
protected class.’” See Thornton v. City of St. Helens,
425 F.3d 1158, 1166 (9th Cir. 2005) (quoting Lee v. City of
Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001)).

    Although Plaintiffs assert that they are Wiccan adherents
who prison administration denied a paid full-time Wiccan
chaplain “intentionally,” “with willful disregard for the[ir]
rights,” and without regard to “the extent of the demand or
the mandated requirements” of their religion, their admitted
access to a volunteer Wiccan chaplain and staff chaplains of
other religions is fatal to their claim.

   This court denied a similar claim in Toombs, 827 F.2d at
568. In Toombs, Native American inmates brought a claim
under the Equal Protection Clause to modify a prison policy
prohibiting inmate Pipe Bearers from conducting Pipe
Ceremonies for inmates housed in a Disciplinary Segregation
Unit because Catholic and Protestant inmates housed in the
    HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS 15

Unit were afforded greater opportunities to pursue their faith
through state-provided chaplains. Id. In denying the
inmates’ claim, the court held that “the prison administration
is not under an affirmative duty to provide each inmate with
the spiritual counselor of his choice.” Id. at 569 (citing
Gittelmacker v. Prasse, 428 F.2d 1, 4 (3d Cir. 1970)). The
Toombs court reasoned that the prison’s policy did not violate
the Equal Protection Clause because the prison supplied
inmates with weekly access to a volunteer Pipe Bearer when
one was available. Id. at 568–69.

    Here, like in Toombs, CCWF provides Plaintiffs with
access to a volunteer Wiccan chaplain when one is available.
Further, while Plaintiffs assert that CDCR refused to hire a
Wiccan chaplain “intentionally and with willful disregard for
the[ir] rights,” this court is not obligated to accept as true
“threadbare recitals of a cause of action’s elements, supported
by mere conclusory statements.” Iqbal, 556 U.S. at 663.
Plaintiffs fail to support their claim with facts plausibly
showing that prison administration discriminatorily denied
their requests for a paid full-time Wiccan chaplain. Rather,
the exhibits attached to their complaints—which are “part of
the pleading for all purposes” under Rule 10(c)—detail the
appeals process with respect to each of their requests for a
paid full-time Wiccan chaplain at CCWF. The documents
reveal that prison officials considered Plaintiffs’ requests at
a first level review, a second level review, and a director’s
level review, ultimately determining that a paid Wiccan
chaplain was not necessary because a volunteer Wiccan
chaplain provides services at CCWF and staff chaplains are
available to provide inmates with religious assistance.
Instead of showing discriminatory intent, the pleadings
suggest a reasoned and vetted denial of Plaintiffs’ requests.
16 HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

   As with their Free Exercise claim, the Equal Protection
Clause does not entitle Plaintiffs to more than what they
admit they already receive. We therefore affirm the district
court’s dismissal of Plaintiffs’ Equal Protection claim.

   C. RLUIPA Claim

    Section 3 of RLUIPA provides that “[n]o government
shall impose a substantial burden on the religious exercise of
a person residing in or confined to an institution . . . even if
the burden results from a rule of general applicability,” unless
the government shows that the burden is “in furtherance of a
compelling government interest” and “is the least restrictive
means of furthering . . . that interest.” 42 U.S.C. § 2000cc-
1(a) (2012). “While [RLUIPA] adopts a ‘compelling
governmental interest’ standard, ‘[c]ontext matters’ in the
application of that standard.” Cutter, 544 U.S. at 722–23
(alteration in original) (internal citation omitted) (quoting
Grutter v. Bollinger, 539 U.S. 306, 327 (2003)). Courts are
expected to apply RLUIPA’s standard with “‘due deference
to the experience and expertise of prison and jail
administrators in establishing necessary regulations and
procedures to maintain good order, security and discipline,
consistent with consideration of costs and limited resources.’”
Id. at 723 (quoting 146 Cong. Rec. 16698, 16699 (2000)
(joint statement of Sen. Hatch and Sen. Kennedy on
RLUIPA)).

    Under RLUIPA, Plaintiffs bear the initial burden of
persuasion on whether the Policy “substantially burdens”
their “exercise of religion.” § 2000cc-2(b). RLUIPA defines
“religious exercise” to include “any exercise of religion,
whether or not compelled by, or central to, a system of
religious belief.” § 2000cc-5(7)(A). RLUIPA does not
    HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS 17

define “substantial burden,” but this court has held that “a
substantial burden on religious exercise must impose a
significantly great restriction or onus upon such exercise.”
San Jose Christian Coll. v. City of Morgan Hill, 360 F.3d
1024, 1034 (9th Cir. 2004) (internal quotation marks omitted)
(affirming summary judgment for municipality on college’s
RLUIPA challenge to zoning decision prohibiting use of land
for Christian education facility). In the context of a
prisoner’s constitutional challenge to institutional policies,
this court has held that a substantial burden occurs “where the
state . . . denies [an important benefit] because of conduct
mandated by religious belief, thereby putting substantial
pressure on an adherent to modify his behavior and to violate
his beliefs.” Warsoldier v. Woodford, 418 F.3d 989, 995 (9th
Cir. 2005) (alteration in original) (quotation omitted).

    To survive a motion to dismiss on their RLUIPA claim,
plaintiffs must allege facts plausibly showing that the
challenged policy and the practices it engenders impose a
substantial burden on the exercise of their religious beliefs.
See id. at 994–95. Here, Plaintiffs allege that the Policy
deprives them of accommodations central to their religious
exercise—namely, a paid full-time Wiccan chaplain. They
support their claim with a litany of “[i]nfringements,
violations, and burdens” that result from the lack of a
regularly-employed Wiccan chaplain.

    Plaintiffs, however, fail to plead any factual allegations
showing their religious exercise was so burdened as to
pressure them to abandon their beliefs. See, e.g., id. at 996
(upholding Native American inmate’s RLUIPA claim
challenging a prison grooming policy where prisoner alleged
he was subjected to a series of punishments for refusing to
comply with the policy); Shakur v. Schriro, 514 F.3d 878,
18 HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

882, 891 (9th Cir. 2008) (remanding Muslim prisoner’s
RLUIPA claim to determine whether state-provided
vegetarian meals, which prisoner claimed gave him gas and
aggravated his hiatal hernia, pressured him to abandon his
beliefs by precluding the state of “purity and cleanliness”
necessary for Muslim prayer). Rather than claiming they
have been pressured to abandon their religious beliefs,
Plaintiffs seek additional religious accommodations beyond
those already provided by the prison to facilitate the religious
exercise of their Wiccan faith.

    Because Plaintiffs admittedly benefit from the services
provided by a volunteer Wiccan chaplain and staff chaplains,
they fail to allege a substantial burden under RLUIPA.

    D. First Amendment—Establishment Clause Claim

    The Establishment Clause, applicable to state action by
incorporation through the Fourteenth Amendment, Everson,
330 U.S. at 8, states that “Congress shall make no law
respecting an establishment of religion.” U.S. Const. amend.
I. The clause “means at least” that “[n]either a state nor the
Federal Government . . . can pass laws which aid one
religion, aid all religions, or prefer one religion over another.”
Everson, 330 U.S. at 15.

    We reverse the district court’s dismissal of Plaintiffs’
Establishment Clause claim because sufficient facts were
pleaded to support an entitlement of relief. We also reverse
the district court’s dismissal of defendants Cate and CCWF
Warden Mary Lattimore from this cause of action because
they are proper official-capacity defendants.
     HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS 19

         i. Sufficiency of the Pleadings

    Plaintiffs allege that the Policy violates the Establishment
Clause because it “favor[s] some religions over others on a
preferential basis.” They further assert that defendants do not
apply any “neutral, equitable, and unbiased criteria” to
determine chaplain hiring needs or other religious
accommodations for inmates of various faiths. They submit
that there are more inmates practicing the Wiccan religion at
CCWF than there are practicing Jewish, Muslim, and
Catholic inmates at CCWF.4 Yet, they claim that chaplaincy
positions are available for the benefit of Jewish, Muslim, and
Catholic inmates but not for Wiccan inmates.

   Prison employment of full-time chaplains to assist
inmates in their religious exercise is a permissible
accommodation within the established parameters of the First
Amendment. See, e.g., Cruz, 405 U.S. at 322; Ward, 1 F.3d
4
        In McCollum v. California Department of Corrections &
Rehabilitation, 647 F.3d 870 (9th Cir. 2011), this court considered an
appeal involving the very policy at issue here. In that case, we noted that,

         According to a 2002 CDCR survey, there were
         approximately 598 W iccan inmates in custody . . . .
         This number compares to 20,901 Protestant inmates,
         11,351 Catholic inmates, 1,773 M uslim inmates, 1,482
         Native American inmates, 306 Jewish inmates, and
         4,155 inmates identified as “other.” In September
         2007, the inmate survey indicated 42,666 Protestant
         inmates, 28,884 M uslim inmates, 23,160 Catholic
         inmates, 8,296 Native American inmates, 3,296 Jewish
         inmates, 183 W iccan inmates, and 2,678 inmates
         identified as “other.”

McCollum, 647 F.3d at 875.
20 HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

at 880; Toombs, 827 F.2d at 568–69; see also Johnson-Bey v.
Lane, 863 F.2d 1308, 1312 (7th Cir. 1988) (“Prisons are
entitled to employ chaplains and need not employ chaplains
of each and every faith to which prisoners might happen to
subscribe . . . .”). Unlike Plaintiffs’ claims that the Policy
deprives them of a “reasonable opportunity” to practice their
religion and imposes a “substantial burden” on their religious
exercise, their Establishment Clause claim asserts that the
Policy constitutes an unconstitutional endorsement of one
religion over another. Accepting Plaintiffs’ allegations as
true, the prison administration has created staff chaplain
positions for five conventional faiths, but fails to employ any
neutral criteria in evaluating whether a growing membership
in minority religions warrants a reallocation of resources used
in accommodating inmates’ religious exercise needs. While
federal courts refuse, “even where claims are made under the
First Amendment, to substitute [their] judgment on . . .
difficult and sensitive matters of institutional administration,
for the determinations of those charged with the formidable
task of running a prison,” O’Lone, 482 U.S. at 353 (quotation
omitted), a prison administration accommodating inmates’
rights under the First Amendment must do so without unduly
preferring one religion over another, Everson, 330 U.S. at 15.

    The court is not making a finding that there would
necessarily be a violation of the Establishment Clause. Such
a finding can only be made in light of all the circumstances
surrounding the defendants’ decisions. On remand, Plaintiffs
must actually prove their allegations. For example, at a
minimum, a court would have to ascertain whether paid staff
chaplains work only at the CCWF or are required to travel to
other prisons, jails, and correction facilities in the State. The
allegations in Plaintiffs’ complaints suggest the former, but
    HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS 21

evidence presented during discovery may suggest that the
latter is the case.

    Another example of evidence relevant to an
Establishment Clause violation would be a survey of inmate
religious affiliation in the CCWF prison population and the
broader CDCR prison population. Such a survey is
prominently mentioned in our decision in McCollum,
647 F.3d 870, which is discussed in footnote 4 of this
opinion. If such a yearly survey was conducted and filed as
a public document, the district court could take judicial notice
thereof, or the parties could include such a survey in their
papers. We recognize that this comes to us as a decision on
the pleadings and that the defendants may have such proof,
but it has not been made a part of the record.

   For the foregoing reasons, Plaintiffs’ Establishment
Clause claim survives a motion to dismiss under Rule
12(b)(6).

       ii. Official-Capacity Defendants

    As to their claim under the Establishment Clause,
Plaintiffs named in the First Amended Complaint twelve
defendants in their official capacities and three defendants in
their personal capacities. In the Third Amended Complaint,
Plaintiffs named Cate as the sole defendant in his official and
individual capacity. Plaintiffs appeal only the district court’s
dismissal of official-capacity defendants Cate, Lattimore, the
SPB Members, DCP Director Del Sayles-Owen, and DCP
Community Partnership Manager Barry Smith. We therefore
do not discuss whether Plaintiffs properly pleaded a claim
against these defendants in their individual capacities.
22 HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

            a. Cate and Lattimore

    An official-capacity suit “represent[s] only another way
of pleading an action against an entity of which an officer is
an agent.” Kentucky v. Graham, 473 U.S. 159, 165 (1985)
(quoting Monell v. Dep’t of Soc. Servs. of N.Y.C., 436 U.S.
658, 690 n.55 (1978)); see Hafer v. Melo, 502 U.S. 21, 25
(1991). “Suits against state officials in their official capacity
therefore should be treated as suits against the State.” Hafer,
502 U.S. at 25. A plaintiff seeking injunctive relief against
the State is not required to allege a named official’s personal
involvement in the acts or omissions constituting the alleged
constitutional violation. See id.; Graham, 473 U.S. at 166.
Rather, a plaintiff need only identify the law or policy
challenged as a constitutional violation and name the official
within the entity who can appropriately respond to injunctive
relief. See L.A. Cnty. v. Humphries, 131 S. Ct. 447, 452, 454
(2010); Hafer, 502 U.S. at 25.

    Here, Plaintiffs seek an affirmative injunction requiring
prison administration to adopt and apply neutral criteria in
determining chaplain hiring needs at CCWF, which operates
under CDCR control. They allege that “Cate is responsible
for the administration of the CDCR, including its policies,
practices, and customs, and therefore has the responsibility
and authority to ensure that the CDCR religious
accommodation policies comply with and do not violate
federal and state constitutions and statutory requirements.”
They also assert that “Lattimore is responsible for the policies
and practices regarding the day-to-day operation of CCWF,
including the hiring and supervision of all subordinate
personnel at CCWF, including chaplains.” Defendants admit
in their Motion to Dismiss the First Amended Complaint that
Lattimore is the “most appropriate” defendant to execute
    HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS 23

court-ordered injunctive relief and that “Cate would have the
authority to ensure execution of any order issued.” We
therefore hold that Cate and Lattimore are proper official-
capacity defendants for Plaintiffs’ Establishment Clause
claim.

           b. SPB Members

    The district court dismissed the SPB Members from this
action reasoning that Plaintiffs did not allege a causal
connection between the SPB Members and a constitutional or
statutory violation. Plaintiffs now argue that the SPB
Members are necessary parties under Rule 19(a). We hold
that Plaintiffs lack standing to sue the SPB Members for the
alleged violation and that the SPB Members are not necessary
parties to this action.

    Article III requires a plaintiff asserting claims in federal
court to have suffered an “injury in fact” that is fairly
traceable to the conduct of a named defendant and that will be
“likely” “redressed by a favorable decision.” Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560–61 (1992).

    In their First Amended Complaint, Plaintiffs state that the
SPB “has given testimony under oath that it has no authority
to establish chaplaincy positions.” The SPB Members argued
in their motion to dismiss, and the district court agreed, that
their involvement in creating new employment positions
occurs only upon its receipt of a proposal to create such a
position. On appeal, Plaintiffs submit that it is immaterial
that “the claim is not ripe or that there is no basis for any
claim against the SPB because it has never been asked to
approve a new classification and has no policy of refusing to
approve one.” Plaintiffs instead argue that a direct cause of
24 HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

action against the SPB Members is not required because,
without the SPB Members, the court cannot accord proper
relief—i.e., an injunction establishing a paid full-time Wiccan
chaplain.

    Plaintiffs support their argument by citing EEOC v.
Peabody Western Coal Co., 400 F.3d 774 (9th Cir. 2005), as
a narrow exception to the causation and traceability
requirements of Article III standing. See Lujan, 504 U.S. at
560–61. In Peabody, this court considered whether the
Navajo Nation was a necessary party to an EEOC action
brought against Peabody under Title VII, 42 U.S.C. § 2000e-
2(a)(1) (2012), challenging discriminatory hiring provisions
in coal-mining leases executed between Peabody and the
Navajo Nation. Id. at 776. The Peabody court held that,
although the EEOC had no cause of action against the Navajo
Nation, it was a necessary party under Rule 19(a) because to
hold otherwise would permit the Navajo Nation to collaterally
attack any injunctive relief ordered by the court. Id. at 780.
This court clarified its holding in Peabody during a
subsequent appeal from the district court’s grant of summary
judgment. EEOC v. Peabody W. Coal Co., 610 F.3d 1070
(9th Cir. 2010). There, we stated that “[a]n absentee can be
joined under Rule 19 in order to subject it, under principles of
res judicata, to the ‘minor and ancillary’ effects of a
judgment.” Id. at 1079 (citing Gen. Bldg. Contractors Ass’n,
Inc. v. Pennsylvania, 458 U.S. 375, 399 (1982)).

     The case at bar is distinguishable. Unlike in Peabody,
there is no concern that the SPB Members will collaterally
attack court-ordered relief.       Further, Plaintiffs argue
myopically that if the court orders the CDCR to create a paid
full-time Wiccan chaplain position, the SPB Members would
first be required to approve the proposed civil service
    HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS 25

position. This argument elides the court’s ability to impose
alternative remedies, such as requiring Cate or Lattimore to
procure a personal services contract with a Wiccan chaplain.
Adoption of Plaintiffs’ argument would also establish the
broad precedent that any entity or individual participating in
a court-ordered remedy constitutes a necessary party. This
court is satisfied that Cate and Lattimore could and would
sufficiently execute any court-ordered relief.

    Because Plaintiffs lack Article III standing with respect to
the SPB Members, we affirm their dismissal from this action.

           c. Sayles-Owen and Smith

    As with the SPB Members, Plaintiffs lack Article III
standing to sue Sayles-Owen and Smith because Plaintiffs fail
to show that they suffered an “injury in fact” that is fairly
traceable to the conduct of the named defendants. See Lujan,
504 U.S. at 560–61. Here, Plaintiffs allege a plausible
Establishment Clause claim based on the prison
administration’s adoption and maintenance of a policy that
lacks neutral criteria in determining chaplain hiring needs.
Plaintiffs must therefore allege facts linking Sayles-Owen and
Smith to the adoption, regulation, and revision of the Policy.

    Plaintiffs state in their First Amended Complaint that
Sayles-Owen “is responsible for the functions of the DCP,”
which is “a Division of the CDCR” that “administers,
interprets, and formulates religion policy and procedures.”
Plaintiffs, however, fail to establish any connection between
DCP or Sayles-Owen and the adoption, regulation, or revision
of the Policy as stated in the Operations Manual.
26 HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

    Similarly, Plaintiffs state that Smith is “employed by the
CDCR to serve in the DCP as a [Community Resources
Manager] and is the primary person in the CDCR responsible
for DCP policies, practices, and decisions regarding inmate
religious accommodations.” Plaintiffs allege nothing more
than that the DCP is an agency operating under CDCR
control. They therefore fail to show the requisite causal
nexus between Smith and the adoption, regulation, or revision
of the Policy.

   Because Plaintiffs lack Article III standing to sue Sayles-
Owen and Smith with respect to their alleged Establishment
Clause claim, we affirm the dismissal of these defendants
from this cause of action.

   E. California State Constitution Claim

    Article I, Section 4 of the California State Constitution
states that “[t]he Legislature shall make no law respecting an
establishment of religion.” Cal. Const. art. I, §4. The
Supreme Court of California recognizes that this provision
“coincides with the intent and purpose of the First
Amendment establishment clause.” E. Bay Asian Local Dev.
Corp. v. California, 13 P.3d 1122, 1138–39 (Cal. 2000), cert.
denied, 532 U.S. 1008 (2001). For the reasons discussed
above with respect to Plaintiffs’ Establishment Clause claim,
we reverse and remand the district court’s dismissal with
prejudice of the state constitutional claim, over which it
retains supplemental jurisdiction. See 28 U.S.C. § 1367(c)(3)
(2012).

   While the district court recognized that the CDCR was a
proper defendant in this claim, Plaintiffs appeal the district
court’s dismissal of SPB, DCP, CCWF, Cate, Lattimore,
    HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS 27

Sayles-Owen, and Smith. Article III standing requirements
must be met with respect to each named defendant.

     As in Plaintiffs’ Establishment Clause claim, official-
capacity defendants Cate and Lattimore are properly named
in their state constitutional claim, as are the respective entities
that employ them—CDCR and CCWF. Also consistent with
previous analyses, Plaintiffs lack standing to bring their claim
against the SPB, DCP, Sayles-Owen, and Smith.

    F. District Court’s Denial of Leave to Amend
       Plaintiffs’ Complaints

    Plaintiffs appeal the district court’s denial of their motion
for leave to amend each of their three complaints. Because
we remand Plaintiffs’ Establishment Clause and state
constitutional claims, we only address their appeal with
respect to the remaining causes of action in the First
Amended Complaint.

   The district court’s denial of a motion to amend a
complaint is reviewed for an abuse of discretion. See
Ordonez v. Johnson, 254 F.3d 814, 815–16 (9th Cir. 2001).
A district court may deny leave to amend when amendment
would be futile. Chappel v. Lab. Corp. of Am., 232 F.3d 719,
725–26 (9th Cir. 2000).

    In the First Amended Complaint, Plaintiffs allege that
defendants violated their rights under the Free Exercise
Clause, Equal Protection Clause, and RLUIPA, by refusing to
hire a paid full-time Wiccan chaplain. Because we hold that
Plaintiffs’ access to and receipt of religious services provided
by full-time chaplains of other faiths and a volunteer Wiccan
28 HARTMANN V . CALIFORNIA DEP’T OF CORRECTIONS

chaplain belies their claims, further amendment would be
futile.

   The district court therefore did not abuse its discretion in
denying Plaintiffs leave to amend the First Amended
Complaint.

IV.    CONCLUSION

    For the foregoing reasons, the district court’s dismissal of
Plaintiffs’ claims under the Free Exercise Clause, Equal
Protection Clause, and RLUIPA is affirmed. Because
Plaintiffs sufficiently pleaded facts supporting a plausible
claim under the Establishment Clause and the California State
Constitution, we remand both claims to the district court for
further proceedings consistent with this opinion.

  AFFIRMED IN PART, REVERSED IN PART, AND
REMANDED.